  334 NLRB No. 46 1 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. 2000-2020 Davidson Avenue Realty Corporation and Service Employees International Union, Local 32E, AFLŒCIO.  Case 2ŒCAŒ33097 June 21, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH Upon a charge filed on June 26, 2000, by the Service Employees International Union, Local 32E, AFLŒCIO, the General Counsel of the National Labor Relations Board issued a complaint on January 26, 2001, against 2000-2020 Davidson Avenue Realty Corporation, the Respondent, alleging that it has violated Section 8(a)(5) and (1) of the National Labor Relations Act.  Although properly served with copies of the charge and complaint, the Respondent failed to file an answer. On May 10, 2001, the General Counsel filed a Motion for Summary Judgment with the Board.  On May 11, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no re-sponse.  The allegations in the motion are therefore un-disputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause 
is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Peti-tion for Summary Judgment disclose that the Region, by letter dated April 5, 2001, notified the Respondent that unless an answer were received by April 12, 2001, a Mo-tion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation with an office and place of business in Bronx, New York, has owned and operated various buildings in the New 
York Metropolitan area, including residential apartment buildings located at 2000-2020 Davidson Avenue, Bronx, New York.  In the calendar year preceding the issuance of the complaint, the Respondent, in the course and conduct of its business operations, derived gross revenue in excess of $500,000, and purchased and re-ceived at its buildings located within the State of New York goods, materials, and supplies valued in excess of $5000 directly from businesses located outside the State of New York.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Steve Green has been a supervi-sor of the Respondent within the meaning of Section 2(11) of the Act, and an agent acting on its behalf.   In or about March 2000, the Respondent purchased the residential apartment buildings located at 2000, 2012, 2016, and 2020 Davidson Avenue, Bronx, New York (the Building) from JMG Management, Inc. (JMG) and since then has continued to operate the Building in basi-cally unchanged form, and employed as a majority of its employees individuals who were previously employees of JMG.  Based on these facts, the Respondent has con-tinued as the employing entity and is a successor to JMG.1 The following employees constitute a unit appropriate for the purpose of collective bargaining within the mean-ing of Section 9(b) of the Act:  All employees engaged in servicing, maintaining, cleaning and performing work of allied nature at 2000-12-16-20 Davidson Avenue, Bronx, New York, ex-cluding all other employees, office clerical employees, professional employees, and guards and supervisors as defined in the Act.  For many years, and at all times material here, the Un-ion has been the designated exclusive collective-bargaining representative of the unit and has been recog-nized as the representative by prior owners of the Build-ing, including JMG.  This recognition has been embodied in successive collective-bargaining agreements, the most                                                                  1 See NLRB v. Burns  Security Services, 406 U.S. 272 (1972).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 recent of which was effective from September 1, 1997, through September 1, 2000.   At all material times until about March 2000, based on Section 9(a) of the Act, the Union had been the exclusive collective-bargaining representative of the unit employ-ees employed by JMG.  At all times since March 2000, based on Section 9(a) of the Act, the Union has been the exclusive collective-bargaining representative of the Re-spondent™s unit employees. On or about May 3 and again on May 31, 2000, by let-ter, the Union requested that the Respondent meet and bargain with the Union concerning wages, hours, and other terms and conditions of employment for unit em-ployees.  At all times since May 3, 2000, the Respondent has failed and refused to respond to the Union™s letters and has failed and refused to recognize and bargain with the Union as the exclusive collective-bargaining repre-sentative of the unit employees.   CONCLUSION OF LAW By the acts and conduct described above, the Respon-dent has failed and refused to bargain collectively and in good faith with the Union as the exclusive collective-bargaining representative of its employees, and has thereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act.  Specifically, having found that the Respondent has failed and refused to bar-gain collectively and in good faith with the Union as the exclusive collective-bargaining representative of its em-ployees, we shall order the Respondent, on request, to bargain with the Service Employees International Union, Local 32E, AFLŒCIO and, if an agreement is reached, to embody the understanding in a signed agreement. ORDER The National Labor Relations Board orders that the Respondent, 2000-2020 Davidson Avenue Realty Corpo-ration, Bronx, New York, its officers, agents, successors, and assigns, shall 1.Cease and desist from (a) Failing and refusing to bargain collectively and in good faith with the Union as the exclusive collective-bargaining representative of its unit employees. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, bargain collectively and in good faith with the Service Employees International Union, Local 32E, AFLŒCIO, as the exclusive collective-bargaining representative of its employees in the following appro-priate unit concerning terms and conditions of employ-ment and, if an understanding is reached, embody the understanding in a signed agreement:  All employees engaged in servicing, maintaining, cleaning and performing work of allied nature at 2000-12-16-20 Davidson Avenue, Bronx, New York, excluding all other employees, office clerical employees, professional employees, and guards and supervisors as defined in the Act.  (b) Within 14 days after service by the Region, post at its facility in Bronx, New York, copies of the attached notice marked ﬁAppendix.ﬂ2  Copies of the notice, on forms provided by the Regional Director for Region 2, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since May 3, 2000.                                                                  2 If this Order is enforced by a Judgment of the United States Court of Appeals, the words in the notice ﬁPosted by Order of the National La-bor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.™™  2000-2020 DAVIDSON AVENUE REALTY CORP. 3 (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.    Dated, Washington, D.C.  June 21, 2001   Peter J. Hurtgen,                           Chairman    Wilma B. Liebman,                       Member   Dennis P. Walsh,                        Member   (SEAL)          NATIONAL LABOR RELATIONS BOARD     APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice.  WE WILL NOT fail and refuse to bargain collectively and in good faith with the Union as the exclusive collective-bargaining representative of our unit employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain collectively and in good faith with the Service Employees International Union, Local 32E, AFLŒCIO, as the exclusive collective-bargaining representative of our employees in the follow-ing appropriate unit concerning terms and conditions of employment and, if an understanding is reached, embody the understanding in a signed agreement:  All employees engaged in servicing, maintaining, cleaning and performing work of allied nature at 2000-12-16-20 Davidson Avenue, Bronx, New York, ex-cluding all other employees, office clerical employees, professional employees, and guards and supervisors as defined in the Act.  2000-2020 DAVIDSON AVENUE REALTY CORPORATION  